Earl Warren: Number 488, United States versus Raymond J. Wise. Mr. Wright.
Robert L. Wright: Mr. Chief Justice, members of the Court. This appeal is from the dismissal of a corporate officer from the Sherman Act indictment. The dismissed defendant Wise is Vice President and Director of the defendant, National Dairy's Corporation. He and his corporation were charged with conspiring with other persons to fix prices in violation of Section 1 of the Sherman Act. Wise was the only individual defendant and was alleged to be actively engaged to manage with direction and control of national business. He was charged with having to authorize order conduct that implicated his employer. The Justice Department has been prosecuting corporate officers, who are responsible for corporate Sherman Act violations under the Sherman Act for 70 years. But the District Court held in this case, this practice was stopped. From now on, the court below says, "Such officers can only be prosecuted under the Clayton Act." This holding rest primarily on a misconception as to what the Clayton Act was supposed to do, although that Act is described in its title as the supplement to the Sherman Act, the court held that Congress met instead to amend the Sherman Act. In other words, what the Congress itself described, as an addition to existing to antitrust law liability was wrongly construed as replacing the existing liability. The history of the relevant legislation in a detailed analysis of the applicable case law is fully set out in our briefs. All that I'm going to try to show here is that the practical effect of the decision is exactly contrary to what Congress intended when it passed the Clayton Act in 1914 and amended the Sherman Act in 1955. I propose to do this by first describing the pre-1914 practice in prosecuting corporate officers for Sherman Act violations. I shall then discuss the continuance of the same practice for the next 40 years with the implied approval of Congress and finally show an explicit approval of those practice in 1955 when Congress increased the maximum Sherman Act fine from $5000 to $50,000. Before 1914, 40 Sherman Act indictments have been returned against corporate officers or agents, 10 are which named only the individuals without making their corporations defendants. The illegal conduct charge against these individuals have undertaken on behalf of their corporations but in no case was it essential to establish a violation by the corporation that already convicted the individual. Although both were charged with the same Sherman Act offense, the liability of each was subsequently determined at trial. Diverse in such indictments have been overruled on the ground to the corporate officer, who aids or abets this corporation in the commission of a misdemeanor, is just as guilty as this corporation. That's a common law rule. It was expressly applied to all federal crimes by the Aiders and Abettors Statute in 1909. Violations of the Sherman Act are almost had been misdemeanors. These 40 indictments are identified in appendix A of our main brief and I'll only describe one here to illustrate the three Clayton Act practice. This was the 1912 indictment of 30 officers and agents of the National Cash Register Company for conspiring to monopolize the cash register business for that corporation. In addition to its president, Patterson, and the principle sales officials, the indictment included 12 branch managers. All were charged to interrupt the valid capacity and were convicted, 44 were sentenced to a year in jail of 1913. These convictions were on appeal during the entire debate on the bill that became the Clayton Act. And the Clayton Act debate leaves no doubt that the Congress unanimously favored continuance of Sherman Act prosecutions of that kind. These debates showed --
Potter Stewart: Was the corporation indicted in the National Cash Register case?
Robert L. Wright: The Corporation was not indicted, it's not a defendant.
Potter Stewart: It's not --
Robert L. Wright: These debates show that both sides agreed that it was desirable to extend the criminal liability of corporate officers. No one wanted to contract it. No one advocated any repeal or restriction of their existing Sherman Act liability. Section 14 was inserted in Clayton's Bill when that Bill's prohibitions against price discrimination, time clauses, stock acquisitions, and interlocking directorates for penal offenses. That's the way it passed the House. But the Senate made substantial changes at Section 14 lawsuits' original significance when the conference made the substantive provisions non-penal. The final result was that Section 14 added nothing to the Clayton Act liability of the corporate officers. It did add, however, to their Sherman Act liability. But this add at Section 14 liability in contrast to the existing Sherman Act liability, was condition to file an antitrust law violation by the official's corporation. It was, therefore, less effective remedy than the Sherman Act. No officer could be convicted under Section 14 without a prior finding of a violation of Wise Corporation, no matter how flagrant the individual officers' old conduct might be. This was understood by the Congress, and Judge Floyd charged the bill in the House and had to assure the House that Section 14 would not disturb the existing Sherman Act liability in order to get the conference bill passed. If Section 14 had actually superseded the existing Sherman Act remedy, it would have repudiated instead of responded to President Wilson's request for greater antitrust penalties against the individuals responsible for corporate violations. Wilson had told the Congress that the officers and directors of great business bodies, who were responsible for antitrust law violations, should themselves bear the stigma of these violations instead of their corporations. This could only be done by preserving the existing Sherman Act liability of those officers. A Sherman Act indictment would permit conviction of the officials without a finding of violation by their corporation, a Section 14 indictment would not. The Department of Justice, therefore, continued to prosecute corporate officers acting in the representative capacity under the Sherman Act, frequently, without naming their corporation as the defendant as in the Cash Register case. There were no prosecutions under Section 14, and the Congress was kept fully advised as this is nonuse of Section 14 and the continued exclusive use of the Sherman Act in prosecuting corporate officers. An indictment --
John M. Harlan II: (Inaudible) Mr. Wright under Section 14 (Inaudible)?
Robert L. Wright: Very little, it was obvious that you -- that you cannot determine what can be reached until and unless you prosecute under Section 14. There has been no prosecution --
John M. Harlan II: (Inaudible)
Robert L. Wright: I can conceive of instances that might be reached under 14 where the officers' connection with the offense was rather remote, but it's --
John M. Harlan II: (Inaudible)
Robert L. Wright: It's a matter of -- of question of fact how -- how close he is to the illegal conduct. I don't think, however, that it's -- it's necessary to determine that here. This is after all the Sherman Act indictment, and if I'm right in my contentions, 14 was supplementary legislation as the Clayton Act does. It doesn't make any difference for the purpose of this indictment, what additional offense of 14 might cover.
John M. Harlan II: (Inaudible)
Robert L. Wright: Well, there's no --
John M. Harlan II: (Inaudible)
Robert L. Wright: There's no dispute here about the fact that 14 overlaps. We don't say we couldn't have prosecuted Wise under 14. We simply say that we didn't' have to be the -- the view of the court below. The argument is here that 14, instead of providing a supplemental additional remedy, actually was a substitute remedy for the existing Sherman Act liability.
John M. Harlan II: (Inaudible) initially the question what Congress could have in particular.
Robert L. Wright: Precisely.
John M. Harlan II: (Inaudible)
Robert L. Wright: Well, this is what they said they did.
John M. Harlan II: The purpose of putting in Section 14 --
Robert L. Wright: Well, Section --
John M. Harlan II: (Inaudible)
Robert L. Wright: Section 14 initially as I just pointed out was in the bill as a supplement to the Clayton Act liability that was being established for the first time by this -- the time clause and the similar price discrimination provisions. Then, as -- when the Senate changed the bill and it went to conference, these provisions -- Clayton Act provisions to which it have the initial application, were made non-penal. The result was, that when it -- the bill came out of conference, Section 14 had only a -- a Sherman Act liability and that is why it was important. In the final debates for representative Floyd to give the assurances that are quoted in appendix B of our main brief there that the existing Sherman Act liability was not being disturbed. Now, that -- the legislation itself was identified by Congress as supplementary. And what I show it here is that's the way it has to be construed to make sense out of it. An indictment somewhere to the Cash Register indictment was the turn in 1960, against 16 officers of nine companies who had been engaged in fixing the price support and submit. None of those companies was a defendant. The more of that indictment was overruled and the majority of the defendants pleaded guilty. Two defendants who elected to stay in trial were convicted and their conviction was affirmed by the Ninth Circuit Court of Appeals. There was no determination of the antitrust liability to their companies. If their Sherman Act liability had in fact been superseded by Section 14, these officials were improperly convicted. And if Congress had contended Section 14 to be the only statute under which officers acting for their corporations could be prosecuted, it seems likely that Congress would have hold of the Justice Department's continued use of the Sherman Act for this purpose, just as so the Congress found out about. But Congress has never objected to that practice, although it's been repeatedly brought to Congress's attention --
Potter Stewart: The Ninth Circuit case was another case in which the corporation was not indicted, is that correct?
Robert L. Wright: Right sir.
Potter Stewart: And of course 14 is applicable, I should assume only if our way on the corporation is indicted and found guilty, is that correct?
Robert L. Wright: No, I don't think that there has to be criminal of -- the -- the corporation doesn't have to be indicted and found guilty but there must --
Potter Stewart: (Voice Overlap)
Robert L. Wright: -- be at least an allegation. Yes, there must be a fine --
Potter Stewart: By the corporation.
Robert L. Wright: -- in corporate violations.
Potter Stewart: By the corporations.
Robert L. Wright: Yes. Yes, by the corporations.
Potter Stewart: As I remember the theory of the National Cash Register case which as you remember was a very famous case out -- in part of the country and state.
Robert L. Wright: Yes.
Potter Stewart: The theory was there that these individuals were guilty of using the corporation to further their own personal conspiracy, wasn't that -- wasn't that the theory of forfeiting that case?
Robert L. Wright: Now that's what the defendant said. I think it's rather difficult for me to visualize these 12 branch managers as people who were manipulating the -- the corporation for their own benefit. I think quite clearly that at least as far as they were concerned, whatever they did was being done, they will represent capacity for the Cash Register Company and not to further any purpose of their own, except this -- I suppose any corporate officer who is doing something that he thinks is going to be profitable for the company or help the company is at the same furthering result personal interest in that respect that --
Potter Stewart: Didn't the United States Government in that case, in the indictment, -- in -- in the prosecution of those people take that position contrary in (Voice Overlap) --
Robert L. Wright: It certainly did, the indictment -- the indictment charges them specifically in representative capacity and that's what the eviden -- the evidence was. No question at all about the Cash Register defendants, having been indicted and convicted on the basis of what they were doing for the National -- National Cash Register Corporation.
Earl Warren: Is there any indication why the corporation was not charged?
Robert L. Wright: Well, I should suppose that that may have been feeling somewhere to that -- that President Wilson expressed. They felt that to these violations are -- were of such flagrant character that it would -- perhaps be unjust to the stockholders to visit the penalty on the corporation, it would be preferable to visit it on the individuals. By the -- by the time Congress increased the maximum --
Earl Warren: You mean by that the more flagrant the violation, the less responsible the corporation should be --
Robert L. Wright: Well --
Earl Warren: -- even though they're acting in a representative capacity?
Robert L. Wright: Well, I suppose we have to take some account of the -- the feelings of jurors. If you -- if you prosecute under Section 14, you go to the jury under periphery instruction that says, "Unless you find that the corporation is guilty of a violation, you don't even reach the liability of corporate officers." Now, it might be that in certain circumstances, the judge or jury would feel that the corporate officer had -- while everything he had done had been for the benefit of the corporation, had engaged in conduct of such a nature on the corporation's behalf that he should be penalized for it and the corporation should not. This is the kind of -- of fair apply judgment that juries are making everyday. They don't necessarily convict everyone that might properly be convicted. And this is really what wanted to state here on this appeal is the question of whether you're going to make it harder or easier to convict to corporate official -- officials. There isn't any question at all to what drive us from it -- passed the Clayton Act they thought it was making it easier.
John M. Harlan II: (Inaudible)
Potter Stewart: No prosecutions under the -- under Section 14?
Robert L. Wright: There was one indictment which was dismissed, that was subsequent to 1955, that was in 1956. No one has actually got a trial under 14.
Potter Stewart: So Congress' intent was certainly not realized, was it in fact?
Robert L. Wright: Oh I --
Potter Stewart: But you said -- you just told us it was the intent of Congress in an act in Section 14 to make easy -- easier.
Robert L. Wright: To supply an additional alternative remedy.
Potter Stewart: And one never utilized by the Government except in that one, I submit a case.
Robert L. Wright: Not utilized. No. By the time Congress, they got around with increasing the maximum Sherman Act fine from $5000 to $50,000 in 1955, more than a hundred corporate officers acting in the representative capacity had been indicted under the Sherman Act of a large number that's been convicted. None had been charged under Section 14. No court suggested that Section 14, it superseded the Sherman Act and the statutes --
William J. Brennan, Jr.: Excuse me Mr. Wright, is what you just said to Mr. Justice Stewart, affect this that Congress wanted to make it easier to prosecute corporate officers in adopting Section 14, but in fact that made the Government's job more difficult?
Robert L. Wright: Well, perhaps it's easier as the (Inaudible). They didn't make the -- the Government's job wasn't made anymore difficult but -- because the existing Sherman Act probably that was -- was preserved.
William J. Brennan, Jr.: I know -- I know but the point --
Robert L. Wright: They didn't touch the Sherman Act, only they did is --
William J. Brennan, Jr.: But the point, as I understand it, is your position that Section 14 requires at least an allegation in the finding of those corporate violations before there can be a conviction of the corporate officers.
Robert L. Wright: That's what it says on its phase.
William J. Brennan, Jr.: And that that's not true under the Sherman Act.
Robert L. Wright: That's correct.
William J. Brennan, Jr.: Therefore, in that sense, the prosecution of the 14 isn't more difficult for the Government, isn't it?
Robert L. Wright: Yes, and that's what it is. What it does is hold out the premise of a lesser standard of proof being required to connect the corporate officer. But in exchange, you must -- the liability's condition and the corporation's guilt. But viewed as -- viewed as a supplemental additional remedy, this represented no -- no interference, no lessening of existing liability. It did -- it did represent a broad mean in the sense that you had this new additional remedy of proceeding against the corporate officer.
William J. Brennan, Jr.: And yet the Government -- and yet the Government had no occasion as I understand it, to resort to it.
Robert L. Wright: That is correct.
William J. Brennan, Jr.: Why is that?
Robert L. Wright: Well, I think if you -- if you look at the factual considerations involved, you can see why. There isn't anybody that you can really reach under the standards of 14 who is tremendously important, 14 what's -- what 14 would do, would be to sweep in perhaps minor officials or officials with a remote connection with the Act. The problem in convicting the corporate officers is always to persuade the court of jury to convict any. In practice, we do of course always try to limit the individuals. We select those or the grand jury selects those who it regards as having primary responsibility for the offense as a practical manner. I think convictions under Section 14 trying to -- trying to get at somebody under 14 really wasn't -- didn't have any primary responsibility, just wouldn't be a very useful thing to do in terms of Sherman Act enforcement, we've never done it.
Hugo L. Black: I presume you would still have to prove they were guilty beyond a reasonable doubt.
Robert L. Wright: Yes indeed.
Hugo L. Black: The question raised is to how far Congress could create any rebuttal of presumption.
Robert L. Wright: That's quite correct Your Honor. As I said, those things could only relegate determine in a Section 14 prosecution. Clearly, I think that they aren't presented here, where the indictment is of the Sherman Act. As I pointed out, in '55, when the penalty was -- was raised, there could no use at all of 14, Congress knew this, and it knew that the only -- only prosecutions of officers had been under the Sherman Act. Now, when Congress first considered raising the antitrust law maximum fines in 1950, it was told by the Justice Department that no increase in -- no increase in the Section 14 fine was needed because this Section was unused. Congress accordingly limited the increase to the Sherman Act and all of the bills subsequently introduced for this purpose including the one that became law on the spring of 1955.
Earl Warren: Is that part of your -- of the legislative history in your brief?
Robert L. Wright: Yes.
Earl Warren: That the Department of Justice told them, it was not necessary because it was not used?
Robert L. Wright: Yes. That's explicitly pointed out both for me in the original brief and the reply brief. It was also told -- Congress has also told 1950 by the Justice Department that the proposed increase from $5000 to $50,000 was especially needed to deter corporate officers. No one suggested that corporate officers ought to be exempted from it. Now, the entire House debate on the 1955 Amendment took place on March 29th and takes up less than seven pages of the congressional record. The debate opened with the statement by representative Rogers at Colorado that the purpose of the increase was to give the court's discretion to make the punishment fit the crime for which the individual and I emphasize individual or the corporation, may have been convicted. Congress went so and then inserted in the debate a tabulation of all convictions of imprisonment under the antitrust laws, down to February 15, 1955. And that tabulation makes clear that the individuals under discussion included corporate officers acting in the representative capacity. Among the convicted individuals are listed to seven corporate officers in the Trenton Potteries case, all convicted for directing the price fixing activities of their corporation, who received jail sentences of from six to 10 months in 1923. And again, as in the 1914 Clayton Act debate, the only opposition to this Amendment was based on applying that the little legislations didn't make it fairly severe enough. Now, when Congress, in 1955, deliberately declined to amend the unused Clayton Act provision and shows instead to amend the Sherman Act, that Amendment ought to be construed in accordance with that statute, the Sherman Act's prior actual used. So construed, the Sherman Act covered Wise's allege defense beyond any doubt and the dismissal of his indictment was plain error. I would like if I might to reserve the rest of my time for rebuttal.
Earl Warren: You may -- you may, certainly. Mr. Chadwell.
John T. Chadwell: Mr. Chief Justice, may it please the Court. The indictment in this case against Mr. Wise, the Government does not deny and admits, is precisely in the language of Section 14 of the Clayton Act, reads right on it word per word. Now that Act, Section 14, imposes criminal liability upon corporate officers, directors, or agents. In other words, it includes everyone who could possibly act for a corporation. And it says, whenever, is the word whenever, anyone of these corporate officers, directors or agents shall have authorized order or done, authorized order or done any act constituting in whole or in part, in whole or in part, a corporate violation, the officer shall be punished by a fine not exceeding $5000. Now, Congress in that Act in 1914 encompassed every possible act by every possible corporate agent that could be done to effectuate a corporate violation in a whole or in part. It would have been impossible for Congress to have passed the law which more completely encompassed the field of representative action on the part of a corporate employee or officer than they did when they adopted Section 14. Now, in spite of the fact that this statute clearly covers what Mr. Wise is alleged to have done, in spite of the fact that it comes precisely within Section 14, in spite of the fact that that statute provides for the maximum fine of $5000. The bold proposition of the Government in this case is that the Department of Justices has the complete unreviewable discretion to decide and choose to prosecute this man under another statute, the Sherman Act, which makes no reference in terms whatsoever to any representative act by anybody which in nowhere and no place refers to any corporate officer, director or employee, and in spite of the fact that that statute contains a maximum fine of $50,000. It is the position of the Government as annunciated by Mr. Wright today and over and over again in their brief, that they have this choice, it's not a judicial choice, it's up to them to decided whether they're going to prosecute in spite of the circumstances I have outlined under a statute that could cause a maximum of $5000 in fines or a maximum of $50,000 in fines. Now, the -- the question in this case is whether or not under those circumstances, the Government is required to prosecute under Section 14. Now, the lower court held that the Government is so required to prosecute and four District Courts in different districts have sense agreed with the lower court in that respect. Now, the Government's argument, if Your Honors please, the Government's argument comes down to this, "We have been using Section 1 to prosecute corporate officers and directors for 70 years. No court ever held that we couldn't do it. It's now pretty late for a defendant to come into court when he's prosecuted under Section 1 and say, we -- I should have been prosecuted under Section 14 which carries a lesser fine. And I say to this Court that the reason obviously, that this question was never raised before, is because until the difference in fines appeared at 1955, it was a completely academic question. What difference did it make to when a defendant indicted under Section 1 whether in a corporate -- whether in a representative capacity or not, whether he should have been indicted under Section 14? The clients are very practical when they're in litigation, they're considering expense and time and everything else, why should they spend time and money litigating over whether Section 1 or Section 14 applied when there's no question that one did and when the fine was precisely the same in either event? Now, that's why it wasn't raised before. We have in this case, if Your Honors please, we have the situation that confronted this Court exactly in the Nashville Milk case. In that case, it had been assumed for a number of years since Section of 3 of the Robinson-Patman Act was adopted, it had been assumed that treble damage suits could be filed on the basis of Section 3. It had been assumed indeed by this Court in the Bruce's Juices case and Moore against Mead that a treble damage suits would lie under Section 3. The question as to whether or not Section 3 came within the antitrust laws so as to make it possible to sue -- to sue for treble damages was not raised directly on those cases. It was raised for the first time in the Nashville case and in the Nashville case, this Court held that you couldn't prosecute a treble damage suit under Section 3 because Section 3 wasn't a part of the antitrust laws. And I say that the argument which the Government makes, trying to lift themselves by their own bootstraps in this thing saying, "That because we've made this mistake for 70 years, you can't challenge us now," makes no sense when the fines were different all this time. Now, if the Court please --
Earl Warren: I understood and to say also that Congress took this view of it and that Congress --
John T. Chadwell: Yes, Your Honor. That contention is raised and I say to the -- to the Court and I -- and we've argued this and briefed it thoroughly, that Congress said, "No such thing," that Congress did not have the view that at anytime, that it was proper to prosecute corporate officers acting in a representative capacity under Section 1. As a matter of fact, the -- the legislative history shows that from 1890, when the Sherman Act was passed, until 1914 when the Clayton Act was passed, there were 51, 51 different bills introduced in the Congress for the purpose of supplementing or amending the Sherman Act to cover corporate -- or representative liability by corporate officers. One of them passed the House in 1900 and in the report of the judiciary committee to the House in support of that bill, the statement was made that the reason it was passed was because corporate officers or representatives, acting in a representative capacity, were not covered by the Sherman Act as it was -- as it then existed. There was no question about it, if Your Honors please, on the basis of the corporate history here. I -- I strongly assert to the Court, there was no question that Congress never did a thing by virtue of these bills, these steady stream of bills over a period of 24 years. They never did think that individual liability of persons acting in a corporate capacity was subject to the Sherman Act. As -- as a -- I'm sorry.
Earl Warren: We'll recess now Mr. --
John T. Chadwell: Yes, sir.